                Case 19-21382-tnw        Doc 32    Filed 02/12/20 Entered 02/12/20 09:19:33               Desc Main
                                                   Document     Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                               COVINGTON DIVISION

              IN RE:     Vanessa L. Cepluch                                            Case Number:       19-21382
                         David E. Cepluch
                         Debtors

                                      ORDER CONFIRMING THE SECOND
                                 AMENDED PLAN FILED ON 1/8/2020, Court Doc. # 21


                     A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
              appearing that the plan meets requirements for confirmation, IT IS ORDERED:

                       THE PLAN IS CONFIRMED.

                      The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
              affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
              any order, the terms of the order are deemed to control.

                     The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
              secured creditor as may be necessary in the administration of the plan.

                     Any fee requested in section 4.3 of the plan is hereby allowed.
              Copies to:

              Vanessa L. Cepluch                                          BERGER, J ALEXANDER
              David E. Cepluch                                            Served Electronically Via ECF
              3923 Decoursey Avenue
              Latonia, KY 41015

              SYNCHRONY BANK                                              LERNER SAMPSON & ROTHFUSS
              VIA ECF                                                     VIA ECF
              ,                                                           ,




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Wednesday, February 12, 2020
                                                                  (tnw)
